Title: 25th.
From: Adams, John Quincy
To: 


       Rain’d all day; but cleared up in the evening. We had last night a class meeting, to determine, concerning the printing of our theses; and notwithstanding the vociferous clamour of certain characters, who always glory in creating confusion, it was finally determined, that Mr. Freeman should print 2000, and a Committee was chosen, to make the agreement with him: it was then voted, that the sum which has been subtracted from the usual expence for a Corporation dinner at Commencement, be applied to the relief of the indigent scholars in the Class: a Committee was chosen to collect the money on or before the 18th. of next June, after which the meeting was dissolved. I pass’d this evening at Freeman’s chamber.
      